399 So.2d 1038 (1981)
Howard F. WILDS, Jr., Appellant,
v.
Virginia H. WILDS, Appellee.
No. 80-1272.
District Court of Appeal of Florida, Third District.
June 9, 1981.
Rehearing Denied July 6, 1981.
Jepeway & Jepeway and Louis M. Jepeway, Jr., Miami, for appellant.
A.M. Schwitalla, Coral Gables, and James A. White, Miami, for appellee.
Before BARKDULL and DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
It is not necessary that one spouse be completely unable to pay attorney's fees in order to require the other spouse to pay the fees. An award of attorney's fees may be proper to avoid an inequitable diminution of other fiscal sums granted to the wife. Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980). The record brought forward by the appellant is inadequate to demonstrate reversible error. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979).
Affirmed.